DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings has been removed due to the Applicant’s amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    364
    154
    media_image1.png
    Greyscale
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Riel (US 20190065267 A1).
Claim 1: (original) A system comprising: 
a memory; 
a processor in communication with the memory; 
a hypervisor; and 
a guest OS configured to: 
store a plurality of hints in a list at a memory location, wherein each hint includes an address value, and wherein the memory location of the list is included in one of the respective address values associated with the plurality of hints, and 
pass the list to the hypervisor, wherein each address value points to a respective memory page of a plurality of memory pages including a first memory page and a last memory page, 
wherein the hypervisor is configured to: 
free the first memory page pointed to by a first hint of the plurality of hints, and 
free the last memory page pointed to by a second hint of the plurality of hints, wherein the last memory page includes the list.

Referring to claims 1, 8, 13, and taking claim 1 as exemplary, van Riel teaches a system comprising: a memory; ([van Riel, 0022] a memory) 
a processor in communication with the memory ([van Riel, Fig. 6]); 
a hypervisor; and ([van Riel, Fig. 1]) 
a guest OS configured to: ([van Riel, 0006] FIG. 2 depicts a block diagram of an example guest operating system that implements memory page hinting)
store a plurality of hints in a list at a memory location, wherein each hint includes an address value, and wherein the memory location of the list is included in one of the respective address values associated with the plurality of hints, and ([van Riel, 0031] The shared data structure may be modified by one or more of the virtual machines and may be accessible to the hypervisor. The shared data structure may be an array (e.g., bitmap), a linked list, other data structure, or a combination thereof. The shared data structure may include an element (e.g., bit, node) for each of the memory pages and the element may indicate whether the memory page is released, un-released, or other state. In one example, the shared data structure may be stored in memory page space of the virtual machine. For example, each virtual machine may include a shared data structure in its respective guest memory 114A-C, which may be accessible to hypervisor 120. In another example, the shared data structure may be stored in hypervisor memory 126 and be accessible to one or more of the virtual machines. In the latter example, there may be a separate shared data structure within hypervisor memory 126 that corresponds to each of the virtual machine 110A-C or there may be a single shared data structure accessible to the group of virtual machines 110A-C.) (the list (shared data structure) is stored in the memory page space of the virtual machine. Because the list includes “an element (e.g., bit, node) for each of the memory pages” it would necessarily contain an address of its own location.)
pass the list to the hypervisor, wherein each address value points to a respective memory page of a plurality of memory pages including a first memory page and a last memory page, ([van Riel, 0031] For example, each virtual machine may include a shared data structure in its respective guest memory 114A-C, which may be accessible to hypervisor 120.) 
wherein the hypervisor is configured to: 
free the first memory page pointed to by a first hint of the plurality of hints, and ([van Riel, 0033] As guest operating system 112A executes, it may release one or more guest memory pages (e.g., released guest memory pages 118) and may transmit indication 119A to hypervisor 120 when the released guest memory pages fill up an entire hypervisor memory page or multiple entire hypervisor memory pages.) 
free the last memory page pointed to by a second hint of the plurality of hints, wherein the last memory page includes the list. ([van Riel, 0101] At block 908, the processing device executing the hypervisor may reallocate the memory page and avoid copying content of the memory page to persistent storage. The reallocation may be done in response to analyzing a set of hypervisor memory pages that include content that was released by one or more guest operating systems. For example, the set may include hypervisor memory pages that are allocated to a virtual machine but may have been released by the guest operating system of the virtual machine and may remain in an allocated but unused state (e.g., released). Traditionally, reallocating a memory page may involve copying content of the memory page to a backing store and clearing the memory page before reallocating it to fulfill the request for a memory page. The technology disclosed herein may enable hypervisor 120 to reallocate memory pages in a more efficient manner because the processing device may be able to detect when a hypervisor memory page that is allocated to a virtual machine is not in use by the virtual machine. As a result, a hypervisor memory page may be reallocated (e.g., reused) without copying the content of the memory page to a backing store and subsequently retrieving the content from the backing store when the original virtual machine attempts to access the memory page again.) (i.e., the VM passes the list/structure containing an address for a page it is in to the hypervisor, VM releases the allocated pages, and subsequently the hypervisor reallocates the pages, including the page with the list, using a separate data structure that has another hint that points to the VM’s page with the VM’s data structure.)
Claims 8 and 13 are method variations of the system of claim 1 and are rejected using the same rationale.

Referring to claims 2 and 14, and taking claim 2 as exemplary, van Riel teaches the system of Claim 1, wherein each address value is associated with a respective length as a respective pair, the respective pair is a pair of 64-bit values ([van Riel, 0030] Memory page identifiers 236A may include offset data (numeric or non-numeric values), address data (virtual, logical, or physical addresses), length data, link data (e.g., a pointer or link), other data, or a combination thereof. In one example, each of the memory page identifiers 236 may include a tuple that is stored as a variable and may have a 32 byte size, 64 byte size, or other size. The tuple may represent one or more memory pages or ranges of memory pages using a combination of values. The combination of values may include multiple separate address values, a single address value and a length value, other values, or a combination thereof.).
Claim 14 is a method variation of the system of claim 2 and is rejected using the same rationale.

Referring to claim 3, van Riel teaches the system of Claim 1, wherein the memory location is the last memory page ([van Riel, 0045] The address values may indicate the start, end, middle, other location, or a combination thereof of a particular guest memory page.).

Referring to claims 4 and 17, and taking claim 4 as exemplary, van Riel teaches the system of Claim 1, wherein the plurality of memory pages are included in a range of memory ([van Riel, 0045] The tuple may represent one or more memory pages or ranges of memory pages using a combination of values).
Claim 17 is a method variation of the system of claim 4 and is rejected using the same rationale.

Referring to claims 5 and 9, and taking claim 5 as exemplary,  van Riel teaches the system of Claim 1, wherein freeing the first memory page includes marking the first memory page as free ([van Riel, 0026] Releasing a memory page may involve a guest operating system instructing a virtual machine to execute a release operation that is the same or similar to freeing, deallocating, dereferencing, deleting, removing, other operation, or a combination thereof.).
Claim 9 is a method variation of the system of claim 5 and is rejected using the same rationale.

Referring to claims 6, 10, and 11, and taking claim 6 as exemplary,  van Riel teaches the system of Claim 1, wherein the hypervisor is further configured to discard the list, and wherein the list is discarded after each respective memory page of the plurality of memory pages is freed ([van Riel, 0031] the shared data structure may be stored in hypervisor memory 126; [van Riel, 0024] Hypervisor memory 126 may include unallocated memory 128A, memory allocated to guests 128B, and memory allocated to hypervisor (not shown). The unallocated memory 128A may be memory pages that have not yet been allocated by hypervisor memory 126 or were previously allocated by hypervisor 120 and have since been deallocated (e.g., freed) by hypervisor 120.; [van Riel, 0026] Releasing a memory page may involve a guest operating system instructing a virtual machine to execute a release operation that is the same or similar to freeing, deallocating, dereferencing, deleting, removing, other operation, or a combination thereof.). 
Claims 10 and 11 comprise a method variation of the system of claim 6 and are rejected using the same rationale.

Referring to claims 7 and 12, and taking claim 7 as exemplary, van Riel teaches the system of Claim 1, wherein the hypervisor is configured to free the plurality of memory pages according to the order the hints appear in the list ([van Riel, 0075] acts in accordance with this disclosure can occur in various orders and/or concurrently, and with other acts not presented and described herein.).
Claim 12 is a method variation of the system of claim 7 and is rejected using the same rationale.

Referring to claim 15, van Riel teaches the method of Claim 13, wherein the memory location is a memory page ([van Riel, [0078] a location (e.g., virtual, logical, or physical address) of one or more of the guest memory pages).

Referring to claim 16, van Riel teaches the method of Claim 15, wherein the plurality of hints are saved as entries in a list in the memory page ([van Riel, 0031] The shared data structure may be modified by one or more of the virtual machines and may be accessible to the hypervisor. The shared data structure may be an array (e.g., bitmap), a linked list, other data structure, or a combination thereof. The shared data structure may include an element (e.g., bit, node) for each of the memory pages and the element may indicate whether the memory page is released, un-released, or other state. In one example, the shared data structure may be stored in memory page space of the virtual machine. For example, each virtual machine may include a shared data structure in its respective guest memory 114A-C, which may be accessible to hypervisor 120. In another example, the shared data structure may be stored in hypervisor memory 126 and be accessible to one or more of the virtual machines. In the latter example, there may be a separate shared data structure within hypervisor memory 126 that corresponds to each of the virtual machine 110A-C or there may be a single shared data structure accessible to the group of virtual machines 110A-C.).

Referring to claim 18, van Riel teaches the method of Claim 17, wherein each hint in the list points to a respective memory page of the plurality of memory pages in the range of memory ([van Riel, 0031] The shared data structure may include an element (e.g., bit, node) for each of the memory pages and the element may indicate whether the memory page is released, un-released, or other state.).

Referring to claim 19, van Riel teaches the method of Claim 18, wherein the hypervisor is configured to act on the memory page with the plurality of hints as if the memory page itself was hinted ([van Riel, 0063] Hypervisor page set updating module 316 may update a set of memory pages based on data of indication receiving module 312 and exclusivity detection module 314. Hypervisor page set updating module 316 may be similar to guest page set updating module 216 but may be executed by the hypervisor and may store the information in a hypervisor set (e.g., 334A or 334B) as opposed to a guest set (e.g., 234A or 234B). The hypervisor set may be updated by the hypervisor to reflect the memory pages that are allocated to a virtual machine but remain unused by the virtual machine. The set may be accessed and modified by the hypervisor and may or may not be accessible by a guest operating system. Updating the set may involve the same procedure discussed above in regards to guest page set updating module 216.).

Referring to claim 20, van Riel teaches the method of Claim 19, wherein the hypervisor acts on the plurality of hints in the order the hints appear in the list ([van Riel, 0075] acts in accordance with this disclosure can occur in various orders and/or concurrently, and with other acts not presented and described herein.).

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
Accordingly, van Riel fails to disclose "wherein the memory location of the list is included in one of the respective address values associated with the plurality of hints," as cited in independent claims 1, 8, and 13.
However, [van Riel 0031] describes the list (shared data structure) being stored in the memory page space of the virtual machine. Because the list includes “an element (e.g., bit, node) for each of the memory pages” it would necessarily contain an address of its own location. 
Furthermore, van Riel does not discuss freeing memory pages storing the sets or the shared data structure. Thus, van Riel also does not disclose "free the last memory page pointed to by a second hint of the plurality of hints, wherein the last memory page includes the list."
 [van Riel 0101] discloses “the set may include hypervisor memory pages that are allocated to a virtual machine but may have been released by the guest operating system of the virtual machine and may remain in an allocated but unused state (e.g., released).” The VM passed the list containing an address for a page it is in to the hypervisor [van Riel 0031]. Once the VM releases the memory pages allocated to it by the hypervisor, the hypervisor releases/reallocates the pages: “[van Riel 0101] As a result, a hypervisor memory page may be reallocated (e.g., reused) without copying the content of the memory page to a backing store”. These pages include the page with the list. [van Riel 0031] also discloses “a separate shared data structure within hypervisor memory 126 that corresponds to each of the virtual machine”, which would have another pointer to point to the list passed from the VM to the hypervisor that is released.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 7:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                     
                                                                                                                                                                                   /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136